Citation Nr: 0409590	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  97-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to assignment of a higher evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant is a veteran who had active service from December 
1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

The Board notes that during pendency of this appeal, the rating 
codes governing the evaluation of back disabilities, including the 
veteran's service connected lumbosacral strain, were changed 
effective September 26, 2003.  See 68 Fed. Reg. 51454- 51458 (Aug. 
27, 2003) (to be codified as amended at 38 C.F.R. § 4.71a, Codes 
5235 to 5243, and Plate V).  In an Appellant's Brief dated in 
February 2004, the veteran's representative correctly points to 
the change in rating criteria and also argues that the VA 
examination in May 2003 did not report pertinent low back findings 
in keeping with the new criteria.  Moreover, the Board notes that 
the RO has apparently not reviewed the appeal in light of the new 
rating criteria.  

The Board recognizes that the appeal has been ongoing for a number 
of years and regrets further delay in appellate review.  However, 
in light of the representative's contentions regarding failure to 
examine and rate the veteran under the new rating criteria, the 
Board finds that the case must be returned to the RO for 
appropriate action.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the veteran has been properly 
advised of,  (a) the information and evidence not of record that 
is necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  

2.  The veteran should be scheduled for an appropriate VA 
examination to allow for evaluation of the low back disability 
under current VA rating criteria.  It is imperative that the 
claims file be made available to the examiner for review in 
connection with the examination.  All examination findings should 
be clearly reported to allow for evaluation of the low back 
disability under the current version of VA's criteria for rating 
Diseases of the Spine found at 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified as amended at 38 C.F.R. § 4.71a, Codes 5235 
to 5243, and Plate V).  .  

3.  After completion of the above, the RO should review the record 
and readjudicate the veteran's claim, taking into consideration 
the old criteria contained in Diagnostic Codes 5292 and 5295, 
respectively limitation of motion of the lumbar spine and 
lumbosacral strain, and the new General Rating Formula for 
Diseases of the Spine found at 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified as amended at 38 C.F.R. § 4.71a, Codes 5235 
to 5243, and Plate V).  The veteran and his representative should 
be furnished an appropriate supplemental statement of the case and 
be afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





